PER CURIAM.
Appellant was charged with one count of escaping from the state prison, A.R.S. § 13-392, and one count of grand theft, A.R.S. § 13-663. He requested counsel and counsel was appointed for him.. Appellant first pleaded, -not guilty to both •counts, but .later, changed his plea to. a plea of guilty of escape. The count dealing with grand theft was dismissed for lack of evidence. Appellant was sentenced to from two to four years.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161 to handle his appeal, Counsel advised this court by written communication that he had examined the record and he could not find any merit in the appeal. This court ordered the appeal be submitted. On examination of the record we find no reversible error.
Affirmed.